DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2017/0268349 (Bryant, Jr. et al. hereinafter).
With regard to claim 1, Bryant, Jr. et al. discloses a rotary machine, comprising:
a rotor shaft that is rotatable about an axis (this is inherent to a turbine engine (paragraph [0002])); 
a plurality of blades (10) extending radially outward from the rotor shaft and arranged in a circumferential direction; and 

each of the plurality of blades (10) includes a blade body (12) including a leading edge (22) facing forward in a rotational direction of the rotor shaft, a trailing edge (24) facing backward, and a tip (20) facing radially outward, 
a weight of the blade body (12) is different between the at least two of the plurality of blades (10).  This occurs when different materials or different covers (leading edge, trailing edge, tip) are used (paragraphs [0022], [0024], [0027], [0031]).
With regard to claim 2, Bryant, Jr. et al. discloses a rotary machine, comprising:
a rotor shaft that is rotatable about an axis (this is inherent to a turbine engine (paragraph [0002])); 
a plurality of blades (10) extending radially outward from the rotor shaft and arranged in a circumferential direction; and 
a casing (this is inherent to a turbine engine) that covers the rotor shaft and the plurality of blades (10) from an outer peripheral side, wherein 
each of the plurality of blades (10) includes a blade body (12) including a leading edge (22) facing forward in a rotational direction of the rotor shaft, a trailing edge (24) facing backward, and a tip (20) facing radially outward, 
at least one of the plurality of blades (10) is provided with a cover on at least one of the leading edge (22), the trailing edge (24), and the tip (20), and 
a weight of the blade including the cover and a weight of the blade not including the cover are different.
With regard to claim 3, Bryant, Jr. et al. discloses a rotary machine, comprising:

a plurality of blades (10) extending radially outward from the rotor shaft and arranged in a circumferential direction; and 
a casing (this is inherent to a turbine engine) that covers the rotor shaft and the plurality of blades (10) from an outer peripheral side, wherein 
each of the plurality of blades (10) includes a blade body (12) including a leading edge (22) facing forward in a rotational direction of the rotor shaft, a trailing edge (24) facing backward, and a tip (20) facing radially outward, 
at least two of the plurality of blades (10) are each provided with a cover on at least one of the leading edge (22), the trailing edge (24), and the tip (20), and 
a weight of the cover is different between the at least two of the blades among the plurality of blades (10) including the cover.  This occurs when different materials or different covers (leading edge, trailing edge, tip) are used (paragraphs [0022], [0024], [0027], [0031]).
With regard to claim 4, Bryant, Jr. et al. discloses the rotary machine according to claim 3, wherein an area of the cover is different between the at least two of the plurality of blades (10) (paragraphs [0022], [0023], [0025].
With regard to claim 5, Bryant, Jr. et al. discloses the rotary machine according to claim 3, wherein a material of the cover is different between the at least two of the plurality of blades (10) (paragraphs [0018], [0024], [0031] and [0036]).
With regard to claim 6, Bryant, Jr. et al. discloses the rotary machine according to claim 3, wherein a thickness of the cover is different between the at least two of the 
With regard to claim 7, Bryant, Jr. et al. discloses the rotary machine according to claim 2, wherein the cover includes a leading edge cover (40) provided on the leading edge (22), a trailing edge cover (36, see Fig. 2) provided on the trailing edge (24), and a tip cover (56, 58) provided on the tip (20).
With regard to claim 8, Bryant, Jr. et al. discloses the rotary machine according to claim 7, wherein the leading edge cover (40) is provided only in a region on the tip side of the leading edge (22) (paragraph [0023]).
With regard to claim 9, Bryant, Jr. et al. discloses the rotary machine according to claim 7, wherein the trailing edge cover (36, see Fig. 2) is provided only in a region on the tip side of the trailing edge (24) (paragraph [0023]).
With regard to claim 10, Bryant, Jr. et al. discloses the rotary machine according to claim 3, wherein the cover includes a leading edge cover (40) provided on the leading edge (22), a trailing edge cover (36, see Fig. 2) provided on the trailing edge (24), and a tip cover (56, 58) provided on the tip (20).
With regard to claim 11, Bryant, Jr. et al. discloses the rotary machine according to claim 10, wherein the leading edge cover (40) is provided only in a region on the tip side of the leading edge (22) (paragraph [0023]).
With regard to claim 12
With regard to claim 13, Bryant, Jr. et al. discloses the rotary machine according to claim 2, wherein the cover is provided only in a region on the tip side of the trailing edge (24) (paragraph [0023]).
With regard to claim 14, Bryant, Jr. et al. discloses the rotary machine according to claim 3, wherein the cover is provided only in a region on the tip side of the trailing edge (24) (paragraph [0023]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP 11,225,874 and USPAP’s 2021/0262350, 2021/0215049, 2021/0189884, 2021/0102524, 2021/0062717, 2020/0386159, 2020/0191001, 2020/0157953, 2020/0141382, 2019/0368361, 2019/0277142, 2018/0274375, 2018/0163746, 2018/0163744, 2018/0119551, 2018/0111332, 2017/0022826, 2016/0230774, 2016/0177744, 2016/0177731, 2016/0003062, 2015/0377030, 2015/0218953, 2013/0111908 and 2013/0000827 all disclose a rotary blade with a covering for at least one of a leading edge, a trailing edge and a tip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745